The President of the Republic of Benin, His Excellency 
Mr. Thomas Boni Yayi, has asked me to deliver this 
message to the Assembly on his behalf.

At the outset, I would like to congratulate Mr. Sam 
Kutesa on his election as President of the General 
Assembly at its sixty-ninth session. We pay tribute 
to the country of Uganda for its leadership. I would 
also like to congratulate the outgoing President of the 
General Assembly, His Excellency Mr. John Ashe, 
whose enthusiasm enabled consensus to be reached 
on important issues considered during the Assembly’s 
sixty-eighth session. Without a doubt, he successfully 
fulfilled his mandate, laying the groundwork for the 
post-2015 development agenda, in particular with the 
successful conclusion of the work of the Open Working 
Group on Sustainable Development Goals. My gratitude 
also goes to the Secretary-General, Mr. Ban Ki-moon, 
for his continuing efforts to strengthen the role of the 
United Nations as an effective force for stability, peace, 
collective security and the promotion of human dignity 
and sustainable development. I would like to express to 
him my firm support for his initiatives aimed at easing 
tensions and settling conflict situations in order to pave 
the way to building a world that is more just, based on 
equality, justice, respect for human rights and solidarity 
among peoples, and to curb climate change.

The theme of the current session, “Delivering on and 
implementing a transformative post-2015 development 
agenda”, is of prime importance for the least developed 
countries (LDCs), a group for which Benin serves as 
Chair through September 2015. It clearly describes the 
major work to be done and on which we should focus 
our energies throughout the Assembly’s sixty-ninth 
session in order to forge consensus around actions to 
be taken to make “The future we want” a reality. In 
that regard, the post-2015 development agenda must 
take into account the lessons learned and experiences 
acquired throughout the 15 years we have just gone 
through in the implementation phase of the Millennium 
Development Goals. Efforts must therefore be pursued 
to eliminate extreme poverty, promote more equal and 
inclusive economic growth, establish transparent and 
responsible institutions that are able to stimulate the 
process of sustainable development, bring about the 
professionalization of young people, and create decent 
jobs for the long term through the implementation of 
integrated social protection schemes that cover all forms 
of vulnerability. Once adopted, the implementation 
of the post-2015 development agenda should receive 
stepped up attention and energy so that no one will be 
left behind. The High-level Panel of Eminent Persons 



on the Post-2015 Development Agenda have sent the 
Secretary-General their recommendations on the 
programme.

The third International Conference on Financing 
for Development should be prepared with an open mind 
towards innovation. In that regard, it is important to 
create strategies and find the means to implement them 
in order to accelerate structural transformations in the 
least developed countries so as to reduce the gap that 
separates them from developed countries, notably with 
regard to access to the benefits of modernity, and in 
order to meet basic needs, which should now be seen 
as a fundamental right to be guaranteed to all human 
beings. It is necessary to put an end to exclusion in all 
its forms and at all levels and to integrate all countries 
affected by marginalization into the global economic 
growth by re-establishing the balance that has been 
disrupted among the three dimensions of sustainable 
development, namely, economic efficiency, social 
stability and environmental preservation.

I would like to recall that the Istanbul Action 
Programme set as a major goal halving the number of 
LDCs by 2020. The Programme made the productive 
capacity-building of LDCs one of its foremost priorities 
in order to achieve that goal. With a view to mobilizing 
the international community to implement that effective 
programme, in its capacity as Chair of the Global 
Coordination Bureau of the Group of Least Developed 
Countries, Benin took the initiative to organize the 
Ministerial Conference on New Partnerships for 
Productive Capacity-Building in LDCs, held in Cotonou 
from 28 to 31 July.

In its resolution 68/224, of 20 December 2013, 
the General Assembly expressed its expectations with 
regard to the outcomes of the Ministerial Conference. 
Today, I can report those outcomes to the Assembly. 
The Ministerial Conference adopted the Cotonou 
Agenda for productive capacity-building in LDCs. It 
advocated innovative approaches in that area through 
specific recommendations both for LDCs and for 
their development partners. It also requested that the 
General Assembly include on its agenda for the sixty-
ninth session the issue of productive capacity-building 
in LDCs.


On behalf of the Government and people of Benin, 
I would like to thank our partners, in particular, 
Turkey, Germany, the Netherlands, Norway, Spain 
and Italy, for their contribution to the success of that 
Conference, which is of historic importance to LCDs, 
since it affects a crucial aspect of their development 
and of their integration into the world economy. I would 
also like to thank Belgium, co-Chair of the Group of 
Friends of LDCs, and the European Union, which 
assisted in implementing the initiative. The Office 
of the High Representative for the Least Developed 
Countries, Landlocked Developing Countries and 
Small Island Developing States, the United Nations 
Office for South-South Cooperation, the United 
Nations specialized agencies, funds and programmes, 
civil society and the private sector provided valuable 
technical support for the knowledgeable preparation of 
the Ministerial Conference. The Cotonou Agenda for 
productive capacity-building in LDCs will clearly be 
a road map for promoting the implementation of the 
Istanbul Programme of Action.

In 2015, we will undertake a comprehensive review 
of the major efforts undertaken and the results achieved 
in all areas targeted by the Millennium Development 
Goals. The most recent performance assessments put 
Benin, my country, among the leading 20 countries 
for the greatest progress made in absolute terms of 
the proportion of their population that has emerged 
from poverty. Benin, my country, is singled out by the 
introduction of free kindergaren and primary education 
and the provision of facilities at the secondary and 
higher education levels for pupils and students in 
need, thereby allowing a significant increase in school 
enrolment, in particular among girls.

In the area of health, the actions of my Government 
have improved the management and provision 
of services for the prevention of mother-to-child 
HIV/AIDS transmission, nutrition, water supply, 
hygiene and sanitation. On the basis of the established 
health-care infrastructure network, the Government 
was able to launch a universal health insurance plan, 
which provides a level of social protection to people 
at an affordable cost. The provision by the State of 
Caesarean operations, as well as free health care to 
children under 5 years of age, have also been life-saving 
measures for thousands of Beninese families. Also, 
efforts have been made by the Government of Benin 
to alleviate poverty by providing substantial support 
to microcredit institutions. That has had a significant 
impact on improving the living conditions of many 
rural populations.



The willingness of development partners to 
support Benin in its vision for long-term development 
and in underpinning the progress made in the areas of 
policy and administrative governance, the management 
of social justice and the economic governance was 
strengthened by the very encouraging results of the 
round table on Financing for Development in Benin, held 
in Paris from 17 to 19 June, with funding commitments 
to the tune of approximately $12 billion over a period 
of five years.

The facts demonstrate every day that peace, 
security, good governance at the national and the 
international levels and the flawless exercise of 
sovereign functions by States are the best guarantees 
for international peace, security and stability. In that 
regard, it is urgent to strengthen the effectiveness of 
the United Nations with regard to efforts to ensure 
better conflict prevention and to combat injustice and 
the various forms of criminality rampant in the world. 
In that connection, with regard to Africa, in general, 
and the Sahel region, in particular, it is necessary to 
improve the United Nations support mechanism in 
order to prevent further conflict and to promote the 
necessary stability for the development of the States of 
the region.

There is a crucial need to address the root causes of 
conflicts, which, at the global level, are used as a pretext 
for extremism and terrorist organizations. I would 
like to welcome the mobilization of the international 
community and the steadfastness of the United Nations 
in response to the actions of those armed groups. Thanks 
to the effectiveness of the actions undertaken, the main 
theatres of conflict in Africa are seeing an easing of 
tension. Benin will continue to provide its modest but 
quality contribution to United Nations peacekeeping in 
that regard.

Coastal African States, in particular those in the 
Gulf of Guinea, also face piracy and armed robbery 
at sea, as well as transnational organized crime. That 
greatly hampers their economic growth. The steps 
taken to address such criminality have clearly produced 
encouraging results. However, we need to further 
strengthen those steps through the ongoing vigilance 
and greater support of the international community in 
order to rapidly implement the measures adopted on the 
basis of the outcome of the ministerial meeting held in 
Cotonou on 18 and 19 March 2013 and the summit held 
in Yaoundé on 24 and 25 June 2013 with regard to the 
implementation of Security Council resolutions 2018 
(2011) and 2039 (2012).

Moreover, the tranquillity of West African nations 
has been shaken for some months by the outbreak of the 
Ebola virus, whose rapid spread has already caused more 
than 3,000 deaths, half the number of those infected. 
The scale of the phenomenon requires the deployment 
of a coordinated health mechanism throughout the 
countries of the region in order to contain it.

From this rostrum, I commend the diligence shown 
by the Secretary-General and by the World Health 
Organization in leading the international community 
to take measures commensurate with the challenge 
to humankind and to establish a series of emergency 
measures to counter and to contain that global threat 
beyond the affected States. The crisis underscores the 
need to promote human security and, in particular, 
health security in order to increase the resilience of 
populations.

The state of the world is undoubtedly taking a very 
worrying turn. Humankind is at a crossroads. It is more 
necessary than ever that the United Nations affirm its 
leadership so as to reverse the alarming trends. In that 
regard, it is urgent to find a negotiated solution to the 
situation in the Middle East, which has continued for 
too long. Maintaining the status quo is untenable in all 
respects. The recognition of Palestine as a sovereign 
State and a full Member of the United Nations, living 
in harmony with Israel, cannot be delayed any longer. 
Such recognition will clearly facilitate the momentum 
for reducing tensions in the Middle East and establish 
favourable conditions for a just and lasting settlement 
of the other conflicts and complex problems afflicting 
that region.

Benin deplores the escalation of violence in Ukraine 
and the radicalization of the parties to the conflict, which 
is leading to increase in the loss of human lives and the 
damage suffered by the affected civilian populations. 
I would also urge the United Nations to work towards 
the settlement of that conflict in the higher interest of 
international peace and security.

In addition, Benin advocates for the peaceful 
settlement of existing disputes in the context of the 
non-proliferation of nuclear weapons. We call for the 
mobilization of the international community with 
regard to the holding and the success of the next 
Review Conference of the Parties to the Treaty on the 



Non-Proliferation of Nuclear Weapon, with an African 
Chair. We draw the Assembly’s attention to the issue 
of the funding for the preparations for the Review 
Conference, the responsibility for which cannot rest 
solely with the upcoming Chair, particularly since that 
country is an LDC.

The universality, indivisibility and interdependence 
of all human rights are fundamental values for Benin. 
We are strongly committed to human dignity and the 
sacred nature of human life. For that reason, out of a 
national belief, Benin acceded to the international 
instrument for the abolition of the death penalty. That 
enables us to join the countries at the forefront of 
the global campaign for the abolition of that form of 
punishment. We welcome that commitment.

That campaign must continue so that the idea that 
the death penalty, far from serving justice, instead 
represents a failure of justice is more broadly shared. 
The increasing number of countries that support the 
moratorium or have acceded to it by law or in deed 
strengthens our hope for the universal abolition of 
the death penalty. In the context of that campaign, the 
Government of Benin, in cooperation with the African 
Commission on Human and Peoples’ Rights, organized 
a regional conference on the abolition of the death 
penalty in Africa in Cotonou from 2 to 4 July. The 
conference called on African States to abolish the death 
penalty throughout the continent.

My Government remains committed to strengthening 
the principles of democracy and the rule of law and the 
implementation of effective development policies. That 
is why my Government strives daily to find ways and 
means of strengthening those norms in Benin, which 
requires the creation of jobs and opportunities for all. 
That noble goal can be achieved only by effectively 
combating corruption.

The difficult times that the world is currently 
experiencing require both globally and nationally a 
united front in support of the values of mutual respect, 
solidarity, inter-faith dialogue and, in particular, 
ongoing talks between Muslim and Christian leaders 
in order to establish a common space of friendship, 
essential to the flourishing of peoples. Taking into 
account the seriousness of that problem in Africa, my 
Government decided to support an initiative of the 
Pan-African Social Prospects Centre, headquartered in 
Benin, to hold an international symposium on Islamic-
Christian dialogue in Cotonou in March 2015. That 
multifaceted project seeks to promote education on 
peace and development among peoples in the context of 
a harmonious coexistence of religions. I encourage all 
people of goodwill to respect such ideals and to support 
Benin’s initiative.

In conclusion, I recall the need for intensified 
negotiations to achieve the reform of the United 
Nations, in particular, the Security Council. Benin 
strongly hopes that in 2015, the seventieth anniversary 
of the Organization will be marked by the adoption 
of significant measures commensurate with the 
challenges and opportunities of the new era in order to 
make the composition of the Council fairer and more 
representative and its working methods more inclusive 
so that it can fulfil its mandate more effectively.

Moreover, all our efforts must seek to achieve our 
shared desire to see the United Nations regain its full 
capacity to promote an inclusive, transparent and more 
effective global governance in the context of productive 
multilateralism so as to build a balanced world order 
that promotes stability and harmony to the clear benefit 
of our peoples. In such conditions, all Member States 
would be able to take the virtuous path of sustainable 
development and shared prosperity so that equality, 
peace, brotherhood and the effective solidarity of 
nations lead to that better world for which we yearn.
